Citation Nr: 1220672	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, status post parotidectomy, to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or depressive disorder NOS. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for cancer of the lymph nodes and posttraumatic stress disorder (PTSD).  In March 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in November 2006.

In September 2009, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2010, the Board remanded the Veteran's claims of entitlement to service connection for non-Hodgkin's lymphoma and PTSD to the Appeals Management Center (AMC) for further evidentiary development, including attempting to verify the Veteran's reported service in the demilitarized zone (DMZ) in Korea and reported stressors and providing the Veteran with a VA psychiatric examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC followed the appropriate steps to attempt to verify the Veteran's service in the DMZ and reported stressors.  Additionally, the Veteran was afforded a VA psychiatric examination in September 2010.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The Board notes that the Veteran filed his original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.).  Accordingly, the issue has been recharacterized above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depressive disorder NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide while serving on TDY to the Korean demilitarized zone between May 1968 and June 1969.

2.  The competent evidence establishes a current diagnosis of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma, this claim has been granted, as discussed in detail below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, non-Hodgkin's lymphoma shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  See 38 C.F.R. § 3.307(a)(6) (2011).  This presumption of service connection will attach, even in the absence of any evidence of non-Hodgkin's lymphoma while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See also 38 C.F.R. § 3.309(e) (2011).

The Veteran contends that his non-Hodgkin's lymphoma is the result of herbicide exposure while serving on various TDYs to the Korean DMZ.  As noted above, non-Hodgkin's lymphoma is a presumptive disease under 38 C.F.R. § 3.309(e).  

The Board notes initially that the Veteran has not claimed that he was exposed to herbicides at any other time during his active military service.  Thus, the Board need not discuss other potential herbicide exposure, including the presumption of herbicide exposure for veterans who served in the Republic of Vietnam.  The Veteran is not shown to have served in the Republic of Vietnam, nor does he claim such.

The medical evidence of record indicates that the Veteran has been diagnosed with and treated for non-Hodgkin's lymphoma.  Therefore, the remaining question in determining whether the Veteran is entitled to the presumption of service connection for non-Hodgkin's due to herbicide exposure is whether the Veteran was exposed to herbicides while serving on active duty.

The Veteran's personnel records show service as a radio operator and personnel specialist in the Republic of Korea from May 1968 to June 1969.  He claims that he also went on TDY to the DMZ during this time period.

A response from the Joint Services Records Research Center (JSRRC) indicated that it was unable to verify or document any exposure that the Veteran may have had to herbicides while serving in Korea.  Specifically, the JSRRC could only verify that the Veteran's unit was stationed at Camp William H. Colbern, approximately 27 miles from the DMZ.  The unit history did not document the use, storage, spraying, or transportation of herbicides or document the specific duties performed by unit members along the DMZ.  Although the JSRRC research was unable to specifically verify the Veteran's allegations, it did not eliminate the possibility of herbicide exposure.

Although the Veteran's unit was not included in those presumed exposed to herbicides in the DMZ, the Board notes that he was associated with an artillery unit.  VA documents indicate that, in addition to the units presumed to have been exposed, field artillery units were supplied as support personnel as required.  It is plausible, given the Veteran's unit designation and their proximity to the DMZ, that the Veteran's unit was supplied as support personnel.  In addition, the Veteran is competent to report that he served in the DMZ and that the area was completely defoliated.  There is nothing in the record to contradict this report or to undermine the Veteran's credibility in this regard.  

Although JSRRC was not able to specifically verify that the Veteran was exposed to herbicides, the Board finds that the evidence of record tends to corroborate his contentions that he served on TDY to the Korean DMZ.  Specifically, it has been verified that the Veteran served at a base in relatively close proximity to the DMZ during the period of herbicide use and that artillery units, such as the Veteran's, were supplied as support personnel to the DMZ during this time period.  Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Korea, and that his current non-Hodgkin's lymphoma can be presumed to be related to herbicide exposure in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, his claim of entitlement to service connection for non-Hodgkin's lymphoma, status post parotidectomy, to include as due to herbicide exposure, is granted.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, status post parotidectomy, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depressive disorder NOS.

As noted above, the Veteran was afforded a VA psychiatric examination in September 2010.  The examiner diagnosed the Veteran with depressive disorder NOS.  However, because she did not find that the Veteran had PTSD, the examiner did not provide an opinion on the etiology of his psychiatric disorder.  Additionally, the examiner failed to address the Veteran's multiple prior PTSD diagnoses during the appeals period in explaining why he did not meet the criteria for a diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.").  Finally, the examiner failed to provide an opinion on whether any of the Veteran's currently diagnosed psychiatric disorders are related to his now service-connected non-Hodgkin's lymphoma, as the Veteran has claimed.  In light of these deficiencies, the Veteran must be afforded a new VA examination to address the relationship between his military service and/or service-connected non-Hodgkin's lymphoma and any currently diagnosed psychiatric disorder(s).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depressive disorder NOS, must be remanded for a new VA examination and opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA psychiatric treatment records should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner (VA psychiatrist or psychologist or contract equivalent) to determine the nature and etiology of his psychiatric disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  That such a review took place must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran currently has PTSD or any other acquired psychiatric disorder that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service or by his service-connected non-Hodgkin's lymphoma.  Specifically, the examiner should state whether or not the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.  The examiner should then determine whether this is adequate to support a diagnosis of PTSD.  The examiner should also comment on the September 2010 VA examination and the psychiatric diagnoses of record, including PTSD.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depressive disorder NOS, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


